Per Curiam. Cymber L. Tadlock, as a state-salaried, full-time public defender, was appointed by the trial court to represent appellant Robert Lee Fairchild, an indigent defendant, in this criminal case. Fairchild was convicted and sentenced to life imprisonment in the Arkansas Department of Correction. Ms. Tad-lock timely filed a notice of appeal from the judgment of conviction and lodged the appellate record with the Supreme Court Clerk.  Ms. Tadlock now asks this court to relieve her as appellant’s counsel and to appoint new counsel. Ms. Tadlock cites Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), that public defenders cannot be paid separately to file appeals.1 Accordingly, we grant Ms. Tadlock’s motion to be relieved for good cause shown. Mr. John W. Cone will be substituted as appellant’s attorney in this matter.   Act 1370 of 2001 provides that part-time public defenders may receive compensation from appellate courts.